Opinion issued August 5, 2014.




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-13-00386-CV
                             ———————————
                            NAKIA COOK, Appellant
                                          V.
    AURORA LOAN SERVICES, LLC, MORTGAGE ELECTRONIC
  REGISTRATION SYSTEMS, INC. (MERS), CODILIS & STAWIARSKI
                 P.C., AS TRUSTEE, Appellees


                    On Appeal from the 129th District Court
                             Harris County, Texas
                       Trial Court Case No. 2010-72159


                           MEMORANDUM OPINION

      Appellant, Nakia Cook, has failed to timely file a brief. See TEX. R. APP. P.

38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file

brief). After being notified that this appeal was subject to dismissal, appellant did
not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary

dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Bland, and Massengale




                                        2